Title: To Thomas Jefferson from Henry Dearborn, 18 February 1804
From: Dearborn, Henry
To: Jefferson, Thomas


               
                  Sir 
                   [18 Feb. 1804] 
               
               orders were early given for the necessary supply’s of provisions for the volunteers from Tennessee. on their arrival at Natchez, it was a general opinion that they could take provisions with them sufficient for their Journey through the woods and they made no objection that I have heard of to that part of the arrangement. they certainly had sufficient time before they marched, for furnishing themselves aboundantly.—In Genl. Wilkinsons letters, you see what measures had been taken for their return; they cannot be paid until their Muster & pay rolls are received & adjusted. I long ago requested the Govr. to have the proper rolls made out immediately on their return and forwarded, on which they would be paid without delay.
               
                  H. Dearborn 
               
               
                  P.S.
                  what perticular compliment ought to be paid them and in what manner, must rest on mere opinions, they as a body are certainly not intitled to any great compliment on the score of promptitude, their sufferings have undoubtedly been considerable. when they return if their conduct shall appear to have been correct or proper generally, it may be useful & just, to address some mark of approbation to the Commanding Officer, to be published by him or by some other proper person in the newspapers of that State.
               
               
                  HD—
               
             